129 F.3d 122
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gene W. SPITZMILLER, Appellant,v.Julia HAWKINS;  David Harrison;  Paul Boudreau;  MissouriPersonnel Advisory Board, Appellees.
No. 97-1991WM.
United States Court of Appeals, Eighth Circuit.
Submitted October 6, 1997.Filed October 15, 1997.

Appeal from the United States District Court for the Western District of Missouri.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
After Gene W. Spitzmiller was dismissed from his position as a hearing examiner for Missouri's Personnel Advisory Board (PAB), Spitzmiller filed actions in federal district court, in Missouri state court, and before the PAB, alleging his dismissal was unlawful.  The district court ordered the federal action stayed pending disposition of the state actions, and Spitzmiller appeals.  Because the district court's order was based on abstention and Spitzmiller has now dismissed the state proceedings, the district court's order has expired by its own terms and we conclude the appeal is moot.


2
Accordingly, we dismiss Spitzmiller's appeal as moot.